[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                             U.S. COURT OF APPEALS
                                 No. 05-11704                  ELEVENTH CIRCUIT
                                                               NOVEMBER 15, 2005
                            Non-Argument Calendar
                                                                THOMAS K. KAHN
                           ________________________                  CLERK

                    D.C. Docket No. 04-00180-CR-J-99-HTS

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus

CHENELLE COLLINS,

                                                   Defendant-Appellant.
                         __________________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                        _________________________

                                (November 15, 2005)

Before EDMONDSON, Chief Judge, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

      Maurice C. Grant, II, appointed counsel for Chenelle Collins in this appeal

from a revocation of supervised release, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,
386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Collins’s supervised release is AFFIRMED.




                                          2